Order entered April 17, 1957, dismissing the petition herein, and order entered March 19, 1957, denying petitioner’s motion directing respondent to furnish petitioner with a copy of Exhibit “A” annexed to respondent’s answer, and order entered April 17, 1957, granting the application of the intervenor-respondent to intervene as a party respondent, unanimously affirmed, with $20 costs and disbursements to the respondents. No opinion. Concur — Breitel, J. P., Frank, Valente, McNally and Bastow, JJ.